Citation Nr: 1044105	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-34 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cervical spondylosis with 
multi-level degenerative disc disease, to include as secondary to 
service-connected post-concussion headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Sioux Falls, South Dakota, which denied the Veteran's claim of 
entitlement to service connection for cervical spondylosis with 
multi-level degenerative disc disease.

In August 2006, the Veteran testified at a hearing before a 
Decision Review Officer at the Des Moines RO.  A transcript of 
the hearing has been associated with the Veteran's claims folder.

In January 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the hearing has been associated 
with the Veteran's claims folder.

In August 2007, the Board remanded the Veteran's claim for 
further development, specifically to obtain updated VA and 
private treatment records, and a clarification of an opinion from 
the Veteran's VA primary care physician.  In June 2009, the VA 
Appeals Management Center issued a Supplemental Statement of the 
Case, in which it continued to deny the Veteran's claim.  The 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The Veteran's cervical spondylosis with multi-level degenerative 
disc disease is not shown by the probative evidence of record to 
be causally related to a disease, injury or event in service, or 
to a service-connected disability, nor is it shown to have been 
aggravated by a pre-existing congenital or developmental defect. 


CONCLUSION OF LAW

The Veteran's cervical spondylosis with multi-level degenerative 
disc disease was neither incurred in, nor aggravated by, active 
military service, cervical spine arthritis did not manifest to a 
compensable degree within one year from the date of separation 
from service, and his cervical spine disorder is not proximately 
due to, the result of, or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307(a)(3), 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), however, (regarding the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim), was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of letters dated August 2004, May 2005, August 2006 
and August 2007.  The Veteran was informed of the types of 
evidence needed in order to substantiate his claim of entitlement 
to service connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and was 
asked to provide any information or evidence in his possession 
that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  The Board further notes that the August 2006 and 
August 2007 letters also satisfied the requirements of Dingess 
and informed the Veteran of how VA determines the disability 
rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records, including statements from his treating and 
primary care physicians regarding whether his current cervical 
spine disorder is related to service, and VA examination reports 
dated February 2005, September 2006, and September 2008.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not referenced any 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim that have not already been associated 
with the claims folder.
Review of the examination reports reveals that the examiners 
reviewed the complete claims folder, elicited from the Veteran 
his history of neck injuries,  symptomatology and treatment, 
performed comprehensive physical examinations, reviewed 
diagnostic test results, and provided clinical findings detailing 
the results of their examinations, along with reasons and bases 
explaining their opinions regarding the etiology of the Veteran's 
current cervical spondylosis with multi-level degenerative disc 
disease.  Accordingly, the Board concludes that the examination 
reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The Court has construed this provision as entailing 
"any additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by, or (b) aggravated by a 
service connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 20, 2006, during the pendency of the 
instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected 
disability is judged.  Although the VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
the VA's practice, and thus suggests that the recent change 
amounts to a substantive change in the regulation.  For this 
reason, and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

Service connection may not be granted for congenital or 
developmental defects.  
38 C.F.R. §§ 3.303(c) and 4.9.  See also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (stating that congenital or developmental 
defects are not diseases or injuries within the meaning of VA law 
and regulation).  However, VA's General Counsel has held that a 
congenital defect can be subject to a superimposed disease or 
injury, and if that superimposed disease or injury occurs during 
military service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

The Board notes that every veteran who served in the active 
military, naval, or air service after December 31, 1946 is taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002).  Only those conditions recorded in 
examination reports can be considered as "noted,"  38 C.F.R. § 
3.304(b) (2010), and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  Id. § 3.304(b)(1).  
Determination of the existence of a pre-existing condition may be 
supported by contemporaneous evidence, or recorded history in the 
record, which provides a sufficient factual predicate to support 
a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made by 
the Veteran about the pre-service history of his/her condition.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at 
entrance into service, VA must show by both clear and 
unmistakable (obvious and manifest) evidence  that the disease or 
injury existed prior to service, and that the disease or injury 
was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 
70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 
1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease 
will be presumed to have been aggravated by active service where 
there is an increase in disability during such service, unless 
clear and unmistakable evidence shows that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
during service are not sufficient to be considered aggravation in 
service unless the underlying disability, as opposed to the 
symptoms of that disability, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 
402 (1996).  If the presumption of soundness is not rebutted, 
"the Veteran's claim is one for service connection."  Wagner, 
370 F.3d at 1096.  That is to say, no deduction will be made for 
the degree of disability existing at the time of the Veteran's 
entry into service.  Id.; 38 C.F.R. § 3.322 (2010).

The Veteran contends that his current cervical spondylosis with 
multi-level degenerative disc disease is the result of an in-
service neck injury.  Alternatively, he contends that the 
condition is secondary to his service-connected post-concussion 
headaches.

A review of the Veteran's service treatment records reveals that, 
during his July 1965 service enlistment examination, he was found 
to have normal findings within all categories, including the 
spine, with the exception of defective vision; no defects or 
disorders of the neck were noted by the examiner.  On the 
accompanying medical history report, the Veteran indicated that 
he did not then have, and had not previously had, a bone, joint 
or other deformity.  Subsequent treatment reports show that in 
November 1965, he sustained an injury when he struck his forehead 
onboard his Navy vessel, which required 66 stitches.  Upon 
examination, however, there was no evidence that he complained 
of, or was diagnosed with a neck injury or related cervical spine 
symptomatology.  Although he complained of subsequent headaches, 
and was later service connected for such, he did not report any 
neck pain or other symptoms related to his neck.  In January 
1967, he was examined for complaints of neck pain after falling 
while skiing.  The examiner noted that the injury appeared to be 
a muscle strain, and recommended treatment with heat and 
analgesic balm.  Although the examiner advised the Veteran to 
return to the clinic for follow-up in three weeks, there is no 
evidence that the Veteran ever returned or complained of further 
problems with his neck during service.  During his September 1968 
service separation examination, he was again found to have normal 
findings for the spine and other musculoskeletal system.  

The claims folder shows that, following service, there is no 
evidence that the Veteran was diagnosed with arthritis of the 
cervical spine within one-year of separation from service.  As 
such, service connection on a presumptive basis is not warranted.
 
The Veteran's post-service treatment reports show that the first 
time he was seen for, or diagnosed with a cervical spine disorder 
was in 1997.  In December 2003, one of his treating physicians, 
Dr. Stephen Nowak, wrote a letter at the Veteran's request 
regarding the problems he had experienced with his neck.  Dr. 
Nowak wrote that, in 1997, the Veteran had undergone an MRI of 
the cervical spine, which revealed some degenerative changes that 
he opined were somewhat more advanced than might be expected in a 
man of that age, and were clearly not normal.  He further noted 
that, according to the Veteran, these problems were the result of 
a prior in-service injury.  After noting that a review of his 
(Dr. Nowak's) treatment records showed that the Veteran had 
sustained no post-service neck injuries or accidents, Dr. Nowak 
wrote that "[o]ne may conclude that certainly the injury that he 
suffered while in the military may have had an adverse effect and 
an accelerated effect on the degeneration of his cervical 
spine[,] contributing to his pain." Id.  After noting that the 
Veteran was applying for disability benefits, Dr. Nowak again 
stated that one "may conclude that the [in-service injury] may 
be at least partially responsible for contributing to his current 
symptoms." Id.  There is no evidence, however, that Dr. Nowak 
reviewed any of the Veteran's service treatment records prior to 
writing this letter, and that the only information pertaining to 
the Veteran's in-service neck injury came from the Veteran 
himself.

A January 2003 report from Dr. Christian Ledet at Des Moines 
Orthopedic Surgeons, PC, revealed that the Veteran was seen for 
complaints of neck pain.  Dr. Ledet noted that, according to the 
Veteran's own medical history report, he had been experiencing 
predominantly left-sided neck pain since approximately 1989.  The 
treatment record shows that the Veteran did not mention having 
sustained an in-service head or neck injury, and there was no 
indication from Dr. Ledet that his condition was related to an 
injury in service.  Rather, the diagnosis was neck pain with 
associated spondylosis.  

In February 2005, the Veteran was afforded a VA compensation and 
pension examination pursuant to his claim of entitlement to 
service connection.  The examiner noted that he had reviewed the 
Veteran's service treatment reports, his VA claims folder, and 
VAMC treatment records, which included a November 2002 MRI of the 
cervical spine and cervical myelogram with cervical CT scan, 
which had been ordered following a 1997 cervical disc rupture 
with neck pain and paresthesias in the left upper extremity.  He 
also reviewed a January 2005 cervical spine MRI, which revealed 
unremarkable soft tissues, with small disc bulges noted at 
several levels and mild narrowing of the central spinal canal.  
He further noted that he had reviewed the February 2003 letter 
from Dr. Nowak, and had discussed the Veteran's prior social and 
occupational history, which included 27 years as a distribution 
manager at the United States Postal Service.  The VA examiner 
diagnosed the Veteran with multi-level cervical spondylosis and 
multi-level degenerative cervical disc disease associated with a 
history of "congenitally modest central canal" and mild central 
spinal stenosis at C4-5, which he opined was less likely as not 
caused by, or a result of the Veteran's in-service head injury.  
Although he opined that it was at least as likely as not that the 
Veteran's congenitally modest central canal had aggravated the 
mild central spinal stenosis at C4-5, he concluded that it was 
less likely as not that the in-service head injury had 
permanently aggravated the degenerative disease of the cervical 
spine.  The examiner explained his opinion by noting that 1.) the 
Veteran's 1997 cervical disc rupture had occurred more than 20 
years after his in-service head injury, 2.) there were no service 
treatment reports showing any treatment for or complaint of a 
neck and/or cervical spine condition (the service treatment 
records show that the clinician opined that his ski injury 
appeared to be a muscle strain, not a joint-related cervical 
injury), 3.) there had been no mention of treatment for, or a 
complaint of, a neck and/or cervical spine condition at the time 
of the March 1976 rating decision, which granted service 
connection for post-concussion headaches, and 4.) the Veteran had 
been told by his neurosurgeon in March 2003 that he was not a 
candidate for surgical treatment for his neck condition.  

The Veteran's VA Medical Center ("VAMC") treatment reports show 
that, in April 2005, he was examined at the Des Moines VAMC by 
Dr. K.M., who noted that the Veteran had a longstanding history 
of degenerative disc disease of the cervical spine.  He noted 
that a review of a January 2005 MRI of the cervical spine 
revealed various abnormalities, including small disc bulging at 
several levels, as well as some desiccation (drying) within most 
of the cervical spine intervertebral discs.  He concluded that it 
was "certainly possible that his time in the service and in the 
field contributed to part of all of his condition."  Id. 
(emphasis added).  Again, however, there is no indication that 
Dr. K.M. reviewed any of the Veteran's service treatment records 
before writing his opinion, and that his source of information 
regarding the Veteran's in-service neck injury came from the 
Veteran himself.  

In April 2006, the Veteran's private physician, Dr. Nowak, wrote 
a second letter, in which he noted that the Veteran's claim for 
VA disability benefits had been denied, and merely wrote that 
'[i]t should be taken into consideration that these symptoms 
occasionally can manifest themselves later on, following 
intervals of having been symptom free."  Id.  In a third letter, 
dated August 2006, Dr. Nowak wrote that he had since reviewed the 
Veteran's service treatment records, which revealed that he had 
sustained a head injury in service and a neck injury in a ski 
accident three years later.  While he specifically noted that the 
Veteran's service separation report showed no history of chronic 
neck problems, Dr. Nowak simply requested that VA reconsider the 
Veteran's claim for disability benefits "on at least a partial 
basis, related to his neck pain."  Id. 

In September 2006, the Veteran was afforded a second VA 
examination.  The examination report shows that the examiner 
reviewed the Veteran's complete service treatment records, as 
well as his post-service treatment reports in his claims file, 
and specifically noted several instances of treatment.  For 
example, he noted that, in April 1996, the Veteran was seen at 
Mercy Hospital with complaints of episodes of pain at the base of 
the head and back of the neck that had been chronic for the 
previous 4-5 years.  He also noted a November 2003 treatment 
note, in which the Veteran was seen at the VA hospital by Dr. P 
with complaints of chronic cervical pain-degenerative arthritis 
that he said he had experienced since 1992.  The examiner 
diagnosed the Veteran with degenerative disc disease of the 
cervical spine and opined that it was not likely a result of 
illness or injury during active duty service, as there had been 
no evidence of cervical spine problems at service separation, and 
the Veteran was noted to have had normal intervertebral disc 
spaces in a 1992 x-ray.  Instead, he opined that the Veteran's 
current condition was more likely than not a result of the normal 
wear and tear associated with the aging process and an injury to 
the neck while turning his head in 1996, at which time, he heard 
a pop.  He further noted that there had been obvious progressive 
degeneration of the cervical spine, including degenerative disc 
herniation, as noted in the MRI report from January 1997.  

In November 2006, the Veteran's VAMC primary care physician, Dr. 
K.M., wrote an addendum to his previous April 2005 statement, in 
which he had opined that it was certainly "possibly" that the 
Veteran's current cervical spondylosis with multi-level 
degenerative disc disease was related to service.  In the 
addendum, he wrote "[the Veteran's] chronic neck condition is as 
likely as not service-related."  There were, however, no reasons 
or bases for this statement.  

As a result of Dr. K.M.'s November 2006 addendum , as noted 
above, in August 2007, the Board remanded the Veteran's claim in 
order to obtain an explanation from Dr. K.M. as to why he had so 
unequivocally opined that the Veteran's cervical spine disorder 
was related to service.  However, in September 2008, before 
obtaining an opinion from Dr. K.M., the RO sent the Veteran's 
claims folder to another VA compensation and pension examiner for 
an additional opinion.  The examiner noted that she had not 
examined the Veteran, but had reviewed the complete evidence of 
record pertaining to his service and post-service injuries and 
treatment.  This review also included the previous opinion 
letters from Drs. K.M. and Novak, as well as several clinical 
notes related to treatment for his neck.  With regard to Dr. 
K.M.'s November 2006 opinion, the VA examiner pointed out that, 
although he was a licensed VA physician, he was not a certified 
compensation and pension examiner and neither had access to the 
Veteran's service treatment records, nor any of the prior 
compensation and pension examination reports prior to providing 
his opinion as to the cause of the Veteran's current neck 
disability.  The VA examiner then opined, based on her complete 
review of the claims folder, that his degenerative changes of the 
cervical spine were less likely than not the result of his active 
duty service injury to the neck while skiing, or the forehead 
laceration while in service.  In this regard, she explained that, 
during the examination for the Veteran's 1976 claim of 
entitlement to service connection for his post-concussion 
headaches, the Veteran had never mentioned having chronic neck 
pain, and the musculoskeletal examination resulted in findings 
within normal limits.  She further observed that there was no 
mention of cervical spine pain in his post-service treatment 
records until approximately 1992, even though a July 1992 
cervical spine x-ray report revealed normal findings without 
evidence of degenerative changes.  The examiner concluded that 
the Veteran's current cervical spine degenerative changes were 
most likely age and occupation-related, as the Veteran had noted 
during his 1976 VA examination that he had once worked as a 
bricklayer, which the examiner pointed out as very strenuous work 
requiring lifting and bending of the cervical spine.  She further 
observed that, during the September 2006 VA examination, he said 
that he had worked many years until retirement for the Postal 
Service, which she added is another job that would require use of 
upper body lifting and twisting.   

In May 2009, following the September 2008 opinion from the VA 
examiner, Dr. K.M. reviewed the claims folder and noted that he 
had now reviewed the Veteran's service treatment records.  Based 
on this review, he wrote "[a]lthough I told the [Veteran] that 
his cervical spondylosis may have been exacerbated by his time in 
the service, I can find no documentation which supports that 
statement."  Id.

III.  Conclusion

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  The Board also has the responsibility to weigh the 
evidence, including the medical evidence, to determine where to 
give credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others, provided 
it offers an adequate basis for so doing.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Based on a review of the complete evidence of record, the Board 
concludes that the probative evidence is against the Veteran's 
claim of entitlement to service connection for cervical 
spondylosis with multi-level degenerative disc disease.  In this 
regard, as noted above, the Board has considered whether service 
connection is warranted either on a direct, presumptive or 
secondary basis.

The Board notes that, whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

With regard to granting service connection on a direct or 
secondary basis, the Board finds the most probative evidence to 
be the February 2005, September 2006 and September 2008 
examination reports from the VA compensation and pension 
examiners, who, after reviewing the Veteran's complete claims 
folder, including his service and post-service treatment records, 
as well as the various statements from Drs. K.M. and Nowak, 
opined that it was less likely than not that his current cervical 
spine disorders were related to service or to his service-
connected post-concussion headaches.  In arriving at their 
conclusions, the examiners each provided well-reasoned and fully-
detailed reports explaining the reasons and bases for their 
opinions.  Significantly, it was noted that, during the Veteran's 
1976 VA examination pursuant to his claim of entitlement to 
service connection for post-concussion headaches, he never 
mentioned that he had been experiencing chronic neck pain since 
service, although, the Board observes that he has most recently 
made this claim on several occasions during the course of this 
appeal in his attempt to obtain disability benefits for his neck 
disorder.   In addition, it was noted that, despite the Veteran's 
current claims, his treatment records revealed that he did not 
actually seek treatment for neck pain until approximately 1992, 
nearly 25 years after separation from service.  In this regard, 
the Board notes that, during his April 1996 treatment at Mercy 
Hospital, he told the clinician that he had only been 
experiencing neck pain for the past 4-5 years.  Similarly, during 
a November 2003 clinical evaluation with a VA clinician, the 
Veteran reported complaints of chronic cervical pain/degenerative 
arthritis that he said he had only experienced since 1992.  Given 
the clear inconsistency between the Veteran's prior statements to 
his medical practioners while obtaining treatment between 1992 
and 2003, and his recent statements to VA over the course of this 
appeal, the Board finds that the Veteran is not credible.

In addition, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service, which resulted in a chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The fact that the clinical evidence shows that 
the Veteran did not complain of chronic neck pain and/or symptoms 
until approximately 1992 is evidence that substantially weighs 
against his claim.    

The Board further notes that, although it may not disregard a 
favorable medical opinion based solely on the rationale that it 
was based on a history given by the veteran (Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005)), reliance on a veteran's 
statements renders a medical opinion not credible if the Board 
rejects the statements of the veteran as lacking credibility.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Moreover, the 
weight of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

In this regard, in his first letter, the Veteran's private 
physician, Dr. Nowak, wrote only that one "may conclude that the 
[Veteran's in-service injury] may be at least partially 
responsible for contributing to his current symptoms."  
(emphasis added).  At that time, Dr. Nowak never stated or 
implied that he had reviewed any of the Veteran's service 
treatment records.  In his second statement in April 2006, in 
which he said that he had since reviewed the service treatment 
reports, he merely opined that "it should be taken into 
consideration that symptoms occasionally can manifest themselves 
later on, following intervals of having been symptom free."  
(emphasis added).  However, at no time did Dr. Nowak provide an 
unequivocal opinion, along with fully-explained reasons and 
bases, that the Veteran's current cervical spine disorder was 
more likely than not related to service.  Instead, his opinion 
was qualified by such words and phrases as "occasionally" and 
"may be at least partially responsible."  In this regard, the 
Court has held that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  As such, the Board accords little probative weight 
to the opinions of Dr. Nowak.  

The Board also observes, as noted above, that service connection 
may not be granted for congenital or developmental defects.  38 
C.F.R. §§ 3.303(c) and 4.9.  In this case, although the first VA 
examiner opined that the Veteran's congenitally modest central 
canal had aggravated the mild central spinal stenosis at C4-5, he 
concluded that it was less likely as not that his in-service head 
injury had permanently aggravated the degenerative disease of the 
cervical spine.  In this case, the examiner did not find that a 
pre-existing congenital disorder had been permanently aggravated 
by a service-related injury or event, but rather, that the 
congenital condition had aggravated the Veteran's mild central 
spinal stenosis.  Thus, in addition to the fact that no 
congenital defects were noted at service enlistment, the 
regulation regarding pre-existing conditions is not applicable in 
this case.

In addition to the medical evidence, the Board has also 
considered the Veteran's contention that he began to experience 
chronic cervical or neck pain following his 1967 in-service neck 
injury, which he claims has continued since that time.  In this 
regard, the Court has repeatedly held that a veteran is competent 
to describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the 
Board finds that joint and muscular pain are the types of 
symptoms that the Veteran is competent to describe, his 
statements carry some probative weight.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  

However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").  In this case, the Veteran has not been shown to 
have any medical knowledge or training, and thus is not competent 
to provide an opinion relating to medical causation and etiology, 
such as relating neck pain to an in-service injury or another 
service-connected disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions do not 
constitute competent medical evidence that the claimed disability 
was caused by, or was otherwise related to, service.

In reaching this conclusion, the Board has also considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. 
Cir. 2006), wherein the Federal Circuit determined that the Board 
erred by finding that a claimant's report of in-service symptoms 
lacked credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, the 
Board believes the instant case is clearly distinguishable, as 
the Board is not relying solely upon a general absence of 
complaints during service.  Rather, it is relying on the reports 
of several competent VA examiners, who, after carefully reviewing 
the Veteran's treatment records and performing comprehensive 
examinations, concluded that it was less likely than not that his 
cervical spine disorder was related to service.  The Board finds 
that these opinions are the most probative evidence of record as 
to the relationship between the Veteran's current disorder and 
service, and ultimately outweigh his lay reports of etiology. 

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for cervical spondylosis with multi-level degenerative 
disc disease.  The "benefit-of-the-doubt" rule enunciated in 38 
U.S.C.A. § 5107(b) is not applicable, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As noted above, because there 
is no probative evidence that the Veteran was diagnosed with 
arthritis to a compensable degree within one year of separation 
from service, service connection on a presumptive basis for 
cervical arthritis is also not warranted.


ORDER

Entitlement to service connection for cervical spondylosis with 
multi-level degenerative disc disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


